DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 10/27/2021.
Claims 1-2, 4, 9-11, 13-14 and 20 have been amended and are hereby entered.
Claim 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 10/27/21, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
First, Applicant argues on pages 11-13 that the amended claims 1 and 11 integrate the judicial exceptions of the claims into a practical application because they allegedly recite an improvement to a technological field and recite ideas in a meaningful way beyond generally linking the judicial exception to a particular technological environment. Examiner respectfully disagrees.
While the amended claims may recite an improvement in the selection of a delivery driver based on feedback regarding the driver, any improvement in the amended claims is an improvement to the abstract idea of selecting a driver for the commercial interaction of not recite an improvement to the technology used in the claims (e.g. more efficient processing of the feedback data, more efficient storage of the selection factors, etc.). The technology recited in the claims, under broadest reasonable interpretation, are generic processors, non-transitory computer-readable media, and databases. Regarding the limitations emphasized by Applicant specifically, “dispatching a driver for a delivery of an order at a grocery store to a customer…the driver is selected from a delivery driver network of multiple delivery driver networks” is part of the commercial interaction of selecting/assigning a delivery driver to delivery an order, and thus is part of the abstract idea and not able to integrate the exception into a practical application. The limitations of “after determining the performance of the driver: when the one or more driver selection factors associated with the driver exist in a database, automatically updating the one or more driver selection factors associated with the driver in the database based on the performance of the driver; and when the one or more driver selection factors associated with the driver do not exist in the database, creating and saving a record for the driver in the database, the record comprising information of the driver obtained from the delivery driver network and the one or more driver selection factors” recite updating selection factors based on the driver performance when the selection factors exist, and recite creating a record of driver selection factors and driver information when driver selection factors do not exist. As will be discussed in more detail in the rejection below, these limitations are no more than mere instructions to apply the abstract idea (in this case, the portion of the abstract idea of updating/creating selection factors) to a generic computer component of a database, and the updating being done “automatically” similarly amounts to no more than mere instructions to implement the judicial exception using generic components. The transformation of the feedback based on the requirements is part of the abstract idea of providing the feedback to the delivery driver network in a specific format required by the network. Changing data formats to meet a required format does not improve the functioning of a technology, and does not preclude the remainder of the 
Second, Applicant argues on pages 13-14 that amended claims 1 and 11 are significantly more than the abstract idea because they recite a “non-conventional” and “non-routine” arrangement of systems and combination of limitations. Applicant further argues that the specific ordered combination of amended claims 1 and 11 is eligible because it is not well-understood, routine, or conventional. Examiner respectfully disagrees.
As discussed above and will be discussed in more detail in the rejection below, the additional elements recited in claims 1 and 11 are, individually as well as an ordered combination, no more than mere instructions to apply the judicial exception using generic computer components. Per MPEP 2106.05 I. A., “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer”. The cited portion of the specification stating that only keeping records on certain drivers does not constitute an technological improvement because only storing relevant information to conserve database space does not improve the functioning of the databases. As discussed above, the transformation of the feedback based on the requirements is part of the abstract idea of providing the feedback to the delivery driver network in a specific format required by the network. Regardless of the scale of the driver dispatch system, as discussed above the additional elements of the claims still amount to no more than mere instructions to apply the judicial exception using generic components, and thus do not amount to significantly more than the judicial exception. Lastly, under broadest reasonable interpretation, the claim covers orders placed by phone to a grocery store. Further, selecting a driver to deliver an order is not necessarily rooted in computer 
Further, per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, even if amended claims 1 and 11 provide an improvement to the judicial exception, they are still directed to a judicial exception. As shown above, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, the claims are not eligible.
Applicant’s argues on page 14 that dependent claims 2-10 and 12-20 are allowable by virtue of their dependence on independent claims 1 and 11, respectively. As discussed above, independent claims are not patent eligible. Therefore, dependent claims 2-10 and 12-20 are not patent eligible by virtue of their dependence on claims 1 and 11, respectively. As will be shown in the rejections below, the dependent claims do not introduce additional elements that integrate the judicial exception recited in the independent claims into a practical application or amount to significantly more than the judicial exception. Thus, dependent claims 2-10 and 12-20 are not patent eligible.
Applicant’s arguments, see pages 15-16, filed 10/27/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive. Specifically, independent claims 1 and 11 have been amended to include novel/non-obvious subject matter previously found in claims 10 and 20. See Novel/non-obvious section below for more details. Therefore, the 35 U.S.C. rejections of claims 1-20 have been withdrawn. 
Claim Interpretation
Regarding method claim 20, the limitation of “(b) when the one or more driver selection factors associated with the driver exist in the database, the one or more driver selection factors associated with the driver are retrieved from the database” is being interpreted as a contingent 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite choosing delivery drivers based on selection factors and updating the selection factors based on customer feedback.  
Claim 1 recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. Dispatching a driver for a delivery of an order at a grocery store to a customer, wherein: the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver selection factors associated with the driver; after the delivery of the order, receiving a feedback on the delivery and the driver from the customer; analyzing the feedback; determining a performance of the driver for the delivery based on the feedback; after determining the performance of the driver: when the one or more driver selection factors associated with the driver exist, updating the one or more driver selection factors associated with the driver based on the performance of the driver; and when the one or more driver selection factors associated 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the “analyzing”, “determining”, and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database amounts to no more than mere instructions to apply the exception 
Claims 2, 3, 4 and 10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 5-7 further limit the abstract idea of claim 1 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice. The claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims, individually and as an ordered combination, also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not integrate 
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11, like claim 1, recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. The elements of claim 11 that fall under the category of managing commercial interactions are the same as those discussed in claim 1 above. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the “analyzing” and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “analyzing” and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 12, 13, 14 and 20 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually 
Claims 15-17 further limit the abstract idea of claim 11 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice. The claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims, individually and as an ordered combination, also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 18 further limits the abstract idea of claim 11 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not integrate the abstract idea into a practical application because the element of a user interface configured to receive one or more user inputs is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 11 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claims 1 and 11, the claims are distinguished over the current art of record. The closest prior art is the combination of Wang (U.S. Pre-Grant Publication No. 2018/0012151, hereafter known as Wang) in view of Sargent et al. (U.S. Pre-Grant Publication No. 2010/0115040, hereafter known as Sargent), further in view of Scudder et al. (U.S. Pre-Grant Publication No. 2012/0066008, hereafter known as Scudder) and https://money.cnn.com/2018/08/01/news/ companies/kroger-ship-grocery-delivery/index.html (accessed from 08/02/2018, hereafter known as Meyersohn). The combination of Wang, Sargent, Scudder and Meyersohn teaches a system for dispatching delivery drivers for a delivery order at a grocery store. The combination teaches that the system selects a driver from a delivery network based on one or more selection factors associated with the driver. The combination teaches receiving feedback on the delivery/driver from the customer, automatically analyzing the feedback, and automatically determining a performance of the driver based on the feedback. After the combination determines the performance of the driver, the combination automatically updates the selection factors based on the performance of the driver when one or more selection factors exist in a database. The combination also transforms the feedback into a 
Wang further teaches drivers registering with the system, providing one or more selection factors, and the system creating a record in the database (see [0081] “All types of users can be registered and entered within the system for the purpose of activity tracking. Registration may be performed through means such as assigning a user ID to each user such that system functionalities can only be accessed when a user ID is entered” as well as [0061]-[0062] “Driver data can include drivers' profiles, such as personal data including a photo of the driver and years of his/her driving experience, gender, country of origin, and language abilities. Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records.” Sargent teaches a record is created once it is determined that a reputation record with reputation and confidence scores does not exist in the database, which in combination with Wang would occur before the performance of the driver is determined. Similarly, Paulucci et al. (U.S. Pre-Grant Publication No. 2016/0171574, hereafter known as Paulucci) also teaches drivers registering with the system, providing one or more selection factors, and the system creating a record in the database (see Fig. 7 and [0054] “Starting at step 702, the process determines whether the driver chooses to register and provide his or her information via the mobile app”, [0055] “If the scan is successful, the process moves to step 718 in which information relating to the scan is sent to the rideshare server 130”, and [0025] “The biometric scan of a driver can be stored along with other types of driver information such as a name, license information…car information…”). Paulucci also teaches driver information obtained from a 3rd party app in the creation of a driver record in the database (see [0054] “In some embodiments, a driver can choose to register via a third party app such as a social media before the performance of the driver is determined when it is determined the selection factors do not exist in the database instead of after the performance of the driver is determined. Therefore, claims 1 and 11 distinguish over the prior art by the creation of the driver record occurring after the performance of the driver is determined when the one or more selection factors associated with the driver do not exist in the database.
By virtue of their dependence on novel/non-obvious claim 1, claims 2-10 are also distinguished over the prior art of record.
By virtue of their dependence on novel/non-obvious claim 11, claims 12-20 are also distinguished over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thakur (U.S. Pre-Grant Publication No. 2016/0109251) teaches the creation of driver profiles before selecting drivers for delivering freight
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                           

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628